             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     BATESVILLE DIVISION

FRANKLIN L. CHANCE
ADC #132313                                                               PLAINTIFF

v.                         No.1:19-cv-75-DPM-JJV

CHRIS JOHNSON, Deputy Warden,
North Central Unit, ADC; and
JARED DOVER, Correctional Officer,
North Central Until, ADC                                              DEFENDANTS

                                    ORDER
      After Magistrate Judge Volpe filed his recommendation, the
Court received Chance's response to the pending motion for summary
judgment.      NQ 20-22.      His response includes a declaration that
contradicts allegations in Ms. Grigsby-Brown's declaration. Compare
NQ 14-2 at ,r 24, with NQ 21 at ,r 2; see also NQ 20 at ,r,r 4-6. In light of this
new    material,    the    Court    would      appreciate             a   supplemental
recommendation on the exhaustion issue. The Court therefore returns
this case to the Magistrate Judge.
      So Ordered.
                                         ~ r , i _ d l I:_
                                                            ll
                                     D .P. Marshall Jr.
                                     United States District Judge

                                        3D   //rwt VM,Y   )..0   ~D
